ORDER
The Director of the Lawyers Professional Responsibility Board filed a petition with this court alleging that the respondent Scott W. Lofthus had committed unprofessional conduct warranting public discipline. He alleges in the petition that during the course of representation of a plaintiff in a sexual harassment suit, respondent failed to inform opposing counsel of the existence of records concerning plaintiff which were relevant to her suit; later knowingly made a misrepresentation to opposing counsel and the trial court about these records; allegedly made an agreement with the director of a clinic where the client had sought counseling to keep certain of the client’s records confidential because “it would not be in the plaintiffs best interest” to have the records released; failed to inform opposing counsel of the existence of these records; and did not reveal to opposing counsel the agreement with the clinic director. Finally, the respondent subsequently misled opposing counsel and the trial court that he, respondent, was not aware of any records other than those which had already been disclosed to opposing counsel. After judgment had been entered in favor of respondent's client, opposing counsel moved to vacate the judgment because of the concealment. The trial court reduced the judgment, and found that respondent and his client had willfully failed to produce records requested by opposing counsel, which records were relevant to plaintiffs sexual harassment claim, but imposed no formal sanctions.
After the filing of the petition, respondent entered into a stipulation for discipline with the Director. In the stipulation, the respondent waived all of his procedural rights to hearings as provided in Rule 10(a), Rule 9 and Rule 14 of the Rules on Lawyers Professional Responsibility. He also waived his right to interpose an answer and unconditionally admitted all of the allegations of the petition. He joined with the Director in recommending that appropriate discipline pursuant to Rule 15, Rules on Lawyers Professional Responsibility is a public reprimand. Respondent further agreed to the imposition and payment of $750 in costs pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
The court having considered all of the facts and circumstances surrounding this matter, the petition of the Director, and the stipulation of the parties NOW ORDERS:
1. That the respondent, Scott W. Lof-thus, is hereby publicly reprimanded pursuant to Rule 15 of the Rules on Lawyers Professional Responsibility for misconduct relating to his willful failure to produce relevant records to opposing counsel during discovery and for his misrepresentation to opposing counsel and the trial court regarding these records.
2. That the respondent shall pay to the Director within 90 days of the date of this order, the sum of $750 in costs and disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility.